May 24, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  IN THE MATTER OF THE MARRIAGE OF SHEILA M. WILLIAMS AND
                      JEFF D. WILLIAMS

                              NO. 14-15-00090-CV

                     ________________________________

       This cause, an appeal from a final decree of divorce, signed October 29,
2014, was heard on the transcript of the record. We have inspected the record and
find the trial court erred in dividing appellant JEFF D. WILLIAMS’s separate
property as part of the marital estate. Accordingly, we AFFIRM the trial court’s
grant of divorce and dissolution of the marriage, and we sever the remainder of the
judgment and REVERSE and REMAND for further proceedings in accordance
with this court’s opinion.

      We order appellee SHEILA M. WILLIAMS to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.